Exhibit 10.1
September 11, 2003
As amended on August 11, 2005
As amended and restated as of December 31, 2008
As amended and restated as of May 11, 2009
Mr. Lawrence Rutkowski
9 Stallion Trails
Greenwich, CT 06831
Dear Larry,
     This amended and restated letter agreement is made and entered into between
The Warnaco Group, Inc. (together with its subsidiaries, divisions and
affiliates, the “Company”) and you to be effective as of the close of business
on May 11, 2009 and reflects our best efforts to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), and its implementing regulations and guidance (“Section 409A”). As
such, as of the close of business on May 11, 2009, this letter agreement amends
and restates the letter agreement between us dated as of September 11, 2003, as
amended on August 11, 2005 and as amended and restated as of December 31, 2008.
Except as otherwise provided in this agreement, the terms of your employment
with the Company shall be governed by the Warnaco Job Application and current
Employee Handbook.

  1.   The Company agrees to employ you and you agree to serve as Senior Vice
President and Chief Financial Officer of the Company, and you shall have such
authorities, duties and responsibilities commensurate with the position of Chief
Financial Officer. In carrying out your duties, you shall report to the Chief
Executive Officer of the Company. You agree to devote your full time and best
efforts to the satisfactory performance of such services and duties as the
position requires, and you shall be entitled to (i) serve on the boards of
directors of trade associations and charitable organizations, subject to the
good faith approval of the Chief Executive Officer of the Company and the
Company’s Board of Directors which approval shall not be unreasonably withheld,
(ii) engage in charitable activities and community affairs and (iii) manage your
personal investments and affairs, provided that such activities do not interfere
with the proper performance of your duties and responsibilities for the Company.
The Company acknowledges that as of the Effective Date, the Executive is
employed by the Company as Executive Vice President and Chief Financial Officer.
    2.   The term (the “Term”) of your employment under this letter agreement
began as of September 11, 2003 (the “Commencement Date”) and shall end at the
close of business on the second anniversary of the Commencement Date; provided,
however, that the Term shall thereafter be automatically extended for additional
one-year periods unless either you or the Company gives the other written notice
at least 120 days prior to the then-scheduled expiration of the Term that such
party is electing not to so extend the Term. Notwithstanding the foregoing, the
Term shall end on the date on which your employment is terminated by either
party in accordance with the provisions herein.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 2

  3.   Your compensation shall be as follows:

  a.   During the Term, you shall be paid an annual base salary of $550,000
(“Base Salary”), payable in semi-monthly payments of $22,916.66. Your Base
Salary may be reviewed annually by the Chief Executive Officer and may be
increased based on such performance review within the Company’s discretion. You
shall not be entitled to any additional compensation for service as an officer
or member of any board of directors of any affiliate of the Company. The Company
acknowledges that as of the Effective Date, Base Salary is $600,000, payable in
semi-monthly payments of $25,000.     b.   During the Term, you shall be
eligible to receive an annual cash incentive award with a target of 70% of Base
Salary (“Target Bonus”), based on your achievement of annual performance and
other targets established by the Chief Executive Officer of the Company and the
Company’s Board of Directors in consultation with you. The amount and payment of
any such award shall be determined in accordance with the Company’s annual
incentive program for senior executives. The Company acknowledges that as of the
Effective Date, Target Bonus is 85% of Base Salary.

  i.   For fiscal year 2003, you shall receive a guaranteed pro-rata annual
incentive award, which shall be calculated by multiplying the annual incentive
award you would have been entitled to receive if you had been employed for a
full fiscal year based on the Target Bonus and the Company’s achievement of the
applicable performance targets by a fraction, the numerator of which is the
number of days you were employed during fiscal year 2003 and the denominator of
which is 365. Any annual incentive award, including any annual incentive award
for fiscal year 2003, shall be payable to you when bonuses for the applicable
performance period are paid to other senior executives of the Company, but in
all events no later than the 60th day following the end of the fiscal year for
which the annual incentive award has been earned.

  c.   Pursuant to the Warnaco 2003 Stock Incentive Plan (the “Plan”), on your
start date, you were granted 50,000 shares of restricted stock (“restricted
stock”) and an option to purchase 200,000 shares of the Company’s outstanding
common stock (the “option”), subject to the terms and conditions of such awards
as set out in the Plan. You may also be eligible to receive future grants of
restricted stock and/or options or other forms of equity compensation at the
sole discretion of the Compensation Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 3

  i.   Except as otherwise provided herein, the restricted stock as described
herein and the option as described herein shall vest 25% on February 29, 2004
and shall vest 25% on each of February 28, 2005, February 28, 2006 and
February 28, 2007, provided that you are employed by the Company on such vesting
date and have not given notice to the Company that you are voluntarily
resigning, without Good Reason (as defined in Exhibit A) prior to such vesting
date. The form of the Restricted Stock Award Agreement for the restricted stock
was attached as Exhibit B to the form of this letter agreement dated as of
September 11, 2003. The form of the Non-Qualified Stock Option Agreement for the
option was attached as Exhibit C to the form of this letter agreement dated as
of September 11, 2003.     ii.   You shall be subject to the equity ownership,
retention and other requirements applicable to senior executives of the Company.
Except as otherwise expressly provided herein, all equity grants shall be
governed by the applicable plan and award agreement, as in effect on the date
hereof and as may be hereafter changed in accordance with such plan and
agreement.

  d.   During the Term beginning with fiscal year 2005, provided you are
employed by the Company, you shall be entitled to an annual award with an
aggregate grant date value equal to 8% of the sum of Base Salary plus Annual
Bonus as defined in this paragraph 3(d) if you will be less than age 50 by the
end of the applicable fiscal year, 10% of such amount if you will be age 50 and
over and less than age 60 at the end of the applicable fiscal year and 13% of
such amount if you will be age 60 or older by the end of the applicable fiscal
year (“Supplemental Award”), with the first such award being made no later than
60 days after the Effective Date. For this purpose, Base Salary shall be the
Base Salary paid to you for the fiscal year prior to the award year and Annual
Bonus shall be the annual bonus awarded to you by the Board for such fiscal
year. The Supplemental Award shall not be awarded to you until after the
determination by the Board of your annual bonus for the prior fiscal year (but
in no event later than 60 days thereafter for any award made after fiscal year
2005) and 50% of the value of the Supplemental Award shall be awarded in the
form of restricted shares pursuant to the applicable Stock Incentive Plan
(“Career Shares”) and 50% shall be awarded in the form of a credit to a
bookkeeping account maintained by the Company for your account (the “Notional
Account”). Any Career Shares awarded hereunder shall be governed by the
applicable Stock Incentive Plan and, if applicable, any award agreement. For
purposes of this paragraph 3(d), each Career Share

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 4
shall be valued at the closing price of a share of the Company’s common stock
(“Share”) on the date that the Supplemental Award is made. For the Notional
Account, the Company shall select the investment alternatives available to you
under the Company’s 401(k) plan. The balance in the Notional Account shall
periodically be credited (or debited) with the deemed positive (or negative)
return based on returns of the permissible investment alternative or
alternatives under the Company’s 401(k) plan as selected in advance by you (and
in accordance with the applicable rules of such plan or investment alternative)
to apply to such Notional Account, with such deemed returns calculated in the
same manner and at the same times as the return on such investment
alternative(s). The Company’s obligation to pay the amount credited to the
Notional Account, including any return thereon provided for in this paragraph
3(d), shall be an unfunded obligation to be satisfied from the general funds of
the Company. Except as otherwise provided in paragraphs 6 or 8 below or the
applicable Stock Incentive Plan and provided that you are employed by the
Company on such vesting date, any Supplemental Award granted in the form of
Career Shares will vest as follows: 50% of the Career Shares will vest on the
earlier of your 62nd birthday or upon your obtaining 15 years of “Vesting
Service” and 100% of the Career Shares will vest on the earliest of (i) your
65th birthday, (ii) upon your obtaining 20 years of “Vesting Service” or
(iii) 10th anniversary of the date of grant. Except as otherwise provided in
paragraphs 6 or 8 below, and provided that you are employed by the Company on
such vesting date, any Supplemental Award granted as a credit to the Notional
Account (as adjusted for any returns thereon) (“Adjusted Notional Account”))
shall vest as follows: 50% on the earlier of your 62nd birthday or upon your
obtaining 5 years of “Vesting Service” and 100% on the earlier of the your 65th
birthday and upon your obtaining 10 years of “Vesting Service”. For purposes of
this paragraph 3(d), “Vesting Service” shall mean the period of time that you
are employed by the Company as an executive officer. Subject to paragraph 27
hereof, upon vesting the Career Shares will be delivered to you in the form of
Shares. In addition, any unvested Adjusted Notional Account shall vest upon a
Change in Control as defined in clauses (i) or (ii) of the definition of “Change
in Control” on Exhibit A attached hereto if such event qualifies as a “change in
control event” under Section 409A (“409A CIC Event”). The vested balance in the
Adjusted Notional Account, if any, shall not be distributed to you until there
has been a Separation From Service (as defined in Exhibit A attached hereto) or,
if earlier, there has been a 409A CIC Event and, at such time, shall only be
distributed at the earliest time that satisfies the requirements of this
paragraph 3(d). Upon a 409A CIC Event, the vested Adjusted Notional Account
shall be paid to you in a lump-sum cash payment. In addition, if

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 5
your employment is terminated for any reason, after taking into account
paragraph 6 or paragraph 8 hereof, any unvested Supplemental Awards (whether in
the form of Career Shares or the Adjusted Notional Account) shall be forfeited
and any vested balance in the Adjusted Notional Account, subject to paragraph 27
hereof, shall be paid to you in a cash lump-sum payment immediately following
your Separation From Service; provided, however, that if you are a “specified
employee” as determined pursuant to Section 409A as of the date of your
Separation From Service, such distribution shall not be made until the earlier
of your death or the first business day of the seventh calendar month following
the month in which your Separation From Service occurs; provided, further, that
if your employment is terminated due to Disability and such Disability satisfies
the requirements of Section 409A(a)(2)(C) of the Code or the Treasury
Regulations implementing such section, then such distribution may be made upon
your Separation From Service without regard to whether you were a “specified
employee” at such time. You can elect to delay the time and/or form of payment
of the Adjusted Notional Account under this paragraph 3(d), provided such
election is delivered to the Company in writing at least 12 months before the
scheduled payment date for such payment and the new payment date for such
payment is not earlier than (i) your death, (ii) your “disability” which
satisfies the requirements of Section 409A(a)(2)(C) and its implementing
regulations, or (iii) five (5) years from the originally scheduled payment date.
Upon the expiration or termination of the Term, the vesting and payment dates in
this paragraph 3(d) (without regard to paragraphs 6 or 8, except as otherwise
expressly provided in paragraph 8 of this Agreement) and the election right in
this paragraph 3(d) shall continue to apply to any outstanding Supplemental
Award.

  4.   While you are employed by the Company, and subject, of course, to the
Company’s right to amend, modify or terminate any benefit plan or program, you
shall be entitled to participate in all Company employee benefit plans
applicable to senior executives, including the following benefits/perquisites:

  a.   Reimbursement of reasonable business expenses incurred in carrying out
your duties and responsibilities under this agreement, subject to documentation
in accordance with Company policy.     b.   Perquisites provided to other senior
executives, including a monthly car allowance of up to $700.     c.   Vacation —
four weeks paid vacation per calendar year.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 6
Notwithstanding anything elsewhere to the contrary, except to the extent any
reimbursement, payment or entitlement pursuant to this paragraph 4 does not
constitute a “deferral of compensation” within the meaning of Section 409A,
(i) the amount of expenses eligible for reimbursement or the provision of any
in-kind benefit (as defined in Section 409A) to you during any calendar year
will not affect the amount of expenses eligible for reimbursement or provided as
in-kind benefits to you in any other calendar year, (ii) the reimbursements for
expenses for which you are entitled shall be made on or before the last day of
the calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.

  5.   In the event your employment is terminated without Cause (as defined in
Exhibit A) by the Company (other than upon death or due to Disability (as
defined in Exhibit A)) or you resign for Good Reason (as defined in Exhibit A)
(other than due to Disability) during the Term, you shall be entitled to:

  a.   Base Salary through the Date of Termination (as defined in Exhibit A),
payable on the first regularly scheduled payroll date following the Date of
Termination.     b.   Payment of an amount equal to the Base Salary that would
have been payable to you from the Date of Termination through the expiration
date for the original Term, but in no event less than one times Base Salary,
payable in a cash lump sum to you as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     c.   A
pro-rata bonus for the fiscal year in which the Date of Termination occurs,
based on the Company’s performance for such year (determined by multiplying the
amount you would have received had your employment continued through the end of
such fiscal year by a fraction, the numerator of which is the number of days
during such fiscal year that you are employed by the Company and the denominator
of which is 365), payable when bonuses for such fiscal year are paid to other
Company executives (which payment date shall be no earlier than January 1st and
no later than March 15th of the year following the year in which the Date of
Termination occurs).     d.   Immediate vesting of that portion of the
restricted stock described in paragraph 3(c) above that would have vested if you
had been employed on the vesting date immediately following the Date of
Termination.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 7

  e.   That portion of the option described in paragraph 3(c) above that has
vested as of the Date of Termination remaining exercisable for two years
following the Date of Termination.     f.   Continued participation on the same
terms as immediately prior to the Date of Termination (including costs of
premiums) for you and your eligible dependents in the Company’s medical and
dental plans in which you and your eligible dependents were participating
immediately prior to the Date of Termination until the earlier of (a) the end of
the applicable Term (without regard to its earlier termination hereunder), but
in no event less than 12 months, or (b) the date, or dates, you receive
equivalent coverage under the plans and programs of a subsequent employer.    
g.   Outplacement counseling and use of an office during the period Base Salary
is paid as salary continuation under paragraph 5(b) above.     h.   Any amounts
earned, accrued or owing to you but not yet paid.     i.   As a condition to
receiving severance compensation pursuant to this paragraph 5, you hereby agree
to execute and deliver to the Company a general release of claims in a form
acceptable to the Company no later than 45 days following the Date of
Termination and not revoke such release within the applicable revocation period.

  6.   In the event your employment is terminated upon death or due to
Disability during the Term, you (or your estate or legal representative, as the
case may be) shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.

  b.   A pro-rata bonus for the fiscal year in which the Date of Termination
occurs, based on the Company’s performance for such year (determined by
multiplying the amount you would have received had your employment continued
through the end of such fiscal year by a fraction, the numerator of which is the
number of days during such fiscal year that you are employed by the Company and
the denominator of which is 365), payable when bonuses for such fiscal year are
paid to other Company executives (which payment date shall be no earlier than
January 1st and no later than March 15th of the year following the year in which
the Date of Termination occurs).

  c.   Immediate vesting of 50% of the restricted stock described in paragraph
3(c) above that remains unvested as of the Date of Termination and 100%

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 8
of that portion of the option described in paragraph 3(c) above that remains
unvested as of the Date of Termination, with any vested portion of such option
remaining exercisable for 12 months following the Date of Termination.

  d.   Any amounts earned, accrued or owing to you but not yet paid.     e.  
Immediate vesting as of the Date of Termination of 50% of any previously granted
Supplemental Award that remains unvested as of the Date of Termination, payable
in accordance with paragraph 3(d) above.

  7.   In the event the Company terminates your employment for Cause or you
voluntarily resign, you shall be entitled to Base Salary through the Date of
Termination. In the event of your termination for Cause, the unvested restricted
stock described in paragraph 3(c) above and that portion of the option described
in paragraph 3(c) above that remains unvested as of the Date of Termination
shall be forfeited. In the event of your voluntary resignation, the unvested
restricted stock described in paragraph 3(c) above and that portion of the
option described in paragraph 3(c) above that remains unvested as of the date on
which you provide written notice to the Company that you are voluntarily
resigning shall be forfeited. A voluntary resignation shall be effective on
60 days prior written notice, subject to early termination by the Company, and,
provided that such notice is given, shall not be deemed to be a breach of this
agreement.     8.   In the event your employment is terminated without Cause by
the Company (other than upon death or due to Disability) or you resign for Good
Reason (other than due to Disability), in both cases within one year following a
Change in Control (as defined on Exhibit A) (provided the Term is still in
effect or has expired during the one-year period), you shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.  
Payment of an amount equal to 2 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     c.   A
pro-rata Target Bonus for the year of termination, determined by multiplying the
Target Bonus by a fraction, the numerator of which is the number of days that
you were employed by the Company during the year in which the Date of
Termination occurs and the denominator of which is 365, payable in a lump sum as
soon as practicable following the Date of Termination (but in no event later
than 60 days following such date).

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 9

  d.   Immediate vesting of 100% of any of the restricted stock described in
paragraph 3(c) above that remains unvested as of the Date of Termination and
100% of that portion of the option described in paragraph 3(c) above that
remains unvested as of the Date of Termination, with any vested portion of such
option remaining exercisable for six months following the Date of Termination
and immediate vesting as of the Date of Termination of all other outstanding
equity awards (other than Career Shares), with any stock options granted on or
after August 11, 2005 remaining exercisable for 24 months following the Date of
Termination or the remainder of the option term, if shorter.     e.   Immediate
vesting as of the Date of Termination of any previously granted Supplemental
Award, payable in accordance with paragraph 3(d) above.     f.   Continued
participation on the same terms as immediately prior to the Date of Termination
(including costs of premiums) for you and your eligible dependents in the
Company’s medical and dental plans in which you and your eligible dependents
were participating immediately prior to the Date of Termination until the
earlier of (a) the end of the applicable Term (without regard to its earlier
termination hereunder), but in no event less than 24 months, or (b) the date, or
dates, you receive equivalent coverage under the plans and programs of a
subsequent employer.     g.   Any amounts earned, accrued or owing to you but
not yet paid.     h.   As a condition to receiving severance compensation
pursuant to this paragraph 8, you hereby agree to execute and deliver to the
Company a general release of claims in a form acceptable to the Company no later
than 45 days following the Date of Termination and not revoke such release
within the applicable revocation period.

  9.   In the event the Company provides written notice to you in accordance
with paragraph 2 above that the Term shall not renew and upon or at any time
after such expiration of the Term the Company terminates your employment under
circumstances that during the Term would constitute a termination of employment
without Cause, you shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.  
Payment of an amount equal to one times Base Salary, payable in a cash lump sum
as soon as practicable following the Date of Termination (but in no event later
than 60 days following such date).

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 10

  c.   That portion of the option described in paragraph 3(c) above that has
vested as of the Date of Termination remaining exercisable for nine months
following the Date of Termination.     d.   Continued participation on the same
terms as immediately prior to the Date of Termination (including costs of
premiums) for you and your eligible dependents in the Company’s medical and
dental plans in which you and your eligible dependents were participating
immediately prior to the Date of Termination for six months following the Date
of Termination.     e.   Any amounts earned, accrued or owing to you but not yet
paid.     f.   Notwithstanding the foregoing, in the event that (i) the Company
provides written notice to you in accordance with paragraph 2 above that the
Term shall not renew, (ii) upon or after such expiration of the Term the Company
terminates your employment under circumstances that during the Term would
constitute a termination of employment without Cause, and (iii) such notice of
non-renewal of the Term and such termination both occur on or within one year
following a Change in Control, then you shall be entitled to the payments,
benefits and entitlements under paragraph 8 hereof instead of this paragraph 9.
    g.   As a condition to receiving severance compensation pursuant to this
paragraph 9, you hereby agree to execute and deliver to the Company a general
release of claims in a form acceptable to the Company no later than 45 days
following the Date of Termination and not revoke such release within the
applicable revocation period.

  10.   Any amounts due to you under paragraphs 5, 6, 8 or 9 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty. Any payments provided pursuant to paragraph 5,
paragraph 8 or paragraph 9 shall be in lieu of any salary continuation
arrangements under any other severance program of the Company.     11.  
a. Notwithstanding any other provision of this Agreement, upon the termination
of your employment for any reason, unless otherwise requested by the Board, you
shall immediately resign from all boards of directors of any affiliate of the
Company, if any, of which you may be a member, and as a trustee of, or fiduciary
to, any employee benefit plans of the Company or any affiliate of the Company.
You agree to execute any and all documentation of such resignations upon request
by the Company, but you shall be treated for all purposes as having so resigned
upon termination of your employment, regardless of when or whether you execute
any such documentation.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 11

    b. Section 409A. Notwithstanding anything to the contrary in this Agreement
or elsewhere (except for paragraph 3(d) of this Agreement), if you are a
“specified employee” as determined pursuant to Section 409A as of the date of
your Separation From Service and if any payment, benefit or entitlement provided
for in this Agreement or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
provided in a manner otherwise provided herein or otherwise without subjecting
you to additional tax, interest or penalties under Section 409A, then any such
payment, benefit or entitlement that is payable during the first six months
following your Separation From Service shall be paid or provided to you in a
cash lump-sum on the earlier of your death or the first business day of the
seventh calendar month following the month in which your Separation From Service
occurs. In addition, any payment, benefit or entitlement due upon a termination
of your employment that represents a “deferral of compensation” within the
meaning of Section 409A (other than any payments due pursuant to paragraph 3(d)
of this Agreement) shall only be paid or provided to you upon a Separation From
Service, in which case any reference to “Date of Termination” in connection with
such payment, benefit or entitlement shall be deemed to be a reference to
“Separation From Service” and the actual payment date within the time specified
in the applicable provision of paragraphs 5, 6, 7, 8 or 9 shall be within the
Company’s sole discretion. Notwithstanding anything to the contrary in this
Agreement or otherwise, any payment or benefit under this Agreement or otherwise
which is exempt from Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
the expenses are not incurred or the benefits are not provided beyond the last
day of your second taxable year following your taxable year in which your
Separation From Service occurs; and provided further that the Company reimburses
such expenses no later than the last day of your third taxable year following
your taxable year in which your Separation From Service occurs. Finally, to the
extent that the provision of any benefit pursuant to paragraph 5(f), paragraph
8(f) or paragraph 9(d) hereof is taxable to you, any such reimbursement shall be
paid to you on or before the last day of your taxable year following your
taxable year in which the expense is incurred and such reimbursement shall not
be subject to liquidation or exchange for any other benefit.     12.   You
acknowledge that in your capacity in management you have had or will have a
great deal of exposure and access of the Company’s trade secrets and
confidential and proprietary information. Therefore, during the Term and
thereafter (provided you are employed by the Company) and for 12 months
following the termination of your employment with the Company, to protect the
Company’s trade secrets and other confidential and proprietary information, you
agree that you will not, other than in the ordinary course of performing your
duties hereunder or as agreed by the Company in writing, engage in a

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 12

      “Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its affiliates is engaged in business. You shall not be deemed
to be in violation of this paragraph 12 by reason of the fact that you own or
acquire, solely as an investment, up to two percent (2%) of the outstanding
equity securities (measured by value) of any entity. “Competitive Business”
shall mean a business primarily engaged in apparel design, apparel wholesaling
or apparel retailing.     13.   Upon any termination of employment, you agree to
refrain from directly or indirectly soliciting any employee of the Company or an
affiliate of the Company to terminate his/her employment (excluding, only, your
personal assistant) on your own behalf or on behalf of any other person or
entity or from directly or indirectly hiring any key employee (e.g., any
management-level employee or any designer) of the Company for a period of
eighteen (18) months thereafter. In addition, you agree that for a period of
eighteen (18) months following the termination of your employment with the
Company, you will not, without the prior written consent of the Company,
directly or indirectly, solicit or encourage any customer of the Company or any
affiliate of the Company to reduce or cease its business with the Company or any
such affiliate of the Company or otherwise interfere with the relationship of
the Company or any affiliate of the Company with its customers. You and the
Company each agree to refrain from making any statements or comments of a
defamatory or disparaging nature to third parties regarding each other
(including, in the case of the Company, an affiliate of the Company or the
Company’s officers, directors, personnel or products). You and the Company each
understand that either party should be entitled to respond truthfully and
accurately to statements about such party made publicly by you or the Company,
as the case may be, provided that such response is consistent with your or the
Company’s obligations not to make any statements or comments of a defamatory or
disparaging nature as set forth herein above.     14.   During the Term and
thereafter, other than in the ordinary course of performing your duties for the
Company or as required in connection with providing any cooperation to the
Company pursuant to paragraph 20 below, you agree that you will not disclose to
anyone or make use of any trade secret or proprietary or confidential
information of the Company or any affiliate of the Company, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which you acquire during the course of your employment, including, but not
limited to, records kept in the ordinary course of business, except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 13

      or actual jurisdiction to order you to divulge, disclose or make
accessible such information. The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure by you or (ii) becomes known
to the public through no wrongful disclosure by or act of you or any of your
representatives. In the event you are requested by subpoena, court order,
investigative demand, search warrant or other legal process to disclose any
information regarding the Company, you agree, unless prohibited by law or
Securities and Exchange Commission regulation, to give the Company’s General
Counsel prompt written notice of any request for disclosure in advance of your
making such disclosure and you shall not disclose such information regarding the
Company unless and until the Company has expressly authorized you to do so in
writing or the Company has had a reasonable opportunity to object to such a
request or to litigate the matter (of which the Company agrees to keep you
reasonably informed) and has failed to do so.     15.   You hereby sell, assign
and transfer to the Company all of your right, title and interest in and to all
inventions, discoveries, improvements and copyrightable subject matter (the
“Rights”) which during the period of your employment are made or conceived by
you, alone or with others, and which are within or arise out of any general
field of the Company’s business or arise out of any work you perform, or
information you receive regarding the business of the Company, while employed by
the Company. You shall fully disclose to the Company as promptly as available
all information known or possessed by you concerning any Rights, and upon
request by the Company and without any further remuneration in any form to you
by the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights.     16.   You agree that at the
time of the termination of employment, whether at your instance or the Company,
and regardless of the reasons therefore, you will promptly deliver to the
Company’s General Counsel, and not keep or deliver to anyone else, any and all
of the following which is in your possession or control: (i) Company property
(including, without limitation, credit cards, computers, communication devices,
home office equipment and other Company tangible property) and (ii) notes,
files, memoranda, papers and, in general, any and all physical matter and
computer files containing confidential or proprietary information of the Company
or any of the Company’s affiliates, including any and all documents relating to
the conduct of the business of the Company or any of the Company’s affiliates
and any and all documents containing confidential or proprietary information of
the customers of the Company or any of the Company’s affiliates, except for
(x) any documents for which the Company’s General Counsel has given written
consent to removal at the time of termination,

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 14

    (y) any documents on your personal computer if you destroy such documents
and give a notarized written affidavit of such destruction and (z) any
information necessary for you to retain for tax purposes (provided you maintain
the confidentiality of such information in accordance with paragraph 14 above).
    17.   Any failure by you to comply with the provisions of paragraphs 12, 13,
14, 15 or 16 shall relieve the Company of any of its obligations pursuant to
this agreement, including pursuant to paragraphs 5, 6, 8 and 9.     18.   From
and after the date hereof, should any disagreement, claim or controversy arise
between you and the Company with respect to this agreement, the same may be
enforced at the option of either party by confidential, binding and final
arbitration in New York, New York before a single arbitrator in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
award of the arbitrator with respect to such disagreement, claim or controversy
shall be enforceable in any court of competent jurisdiction and shall be binding
upon the parties hereto. You consent to the personal jurisdiction of the Courts
of the State of New York (including the United States District Court for the
Southern District of New York) in any proceedings for equitable relief. You
further agree not to interpose any objection or improper venue in any such
proceeding or interpose any defense that the Company has an adequate remedy at
law or that the injury suffered by the Company is not irreparable. You and the
Company agree that each party shall be responsible for its own costs and
expenses, including attorneys’ fees, provided, however, that if you
substantially prevail with respect to all claims that are the subject matter of
the dispute, your costs, including reasonable attorneys’ fees, shall be borne by
the Company; provided that if such costs are not reimbursed in connection with a
dispute exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(11) then such payment shall be made by the
Company to you in the year following the year in which the dispute is resolved.
    19.   You expressly agree and acknowledge that any breach or threatened
breach of any obligation set forth in paragraphs 12, 13, 14, 15 or 16 above will
cause the Company irreparable harm for which there is no adequate remedy at law,
and as a result of this the Company shall be entitled to seek the issuance by a
court of competent jurisdiction of an injunction, restraining order or other
equitable relief in favor of itself, without the necessity of posting a bond and
without proving actual damages, restraining you from committing or continuing to
commit any such violation.     20.   Following the Date of Termination, upon
reasonable request by the Company, you shall cooperate with the Company or any
of its affiliates with respect to any legal or investigatory proceeding,
including any government or regulatory investigation, or any litigation or other
dispute relating to any matter in which you

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 15

      were involved or had knowledge during your employment with the Company,
subject to your reasonable personal and business schedules. The Company shall
reimburse you for all reasonable out-of-pocket costs, such as travel, hotel and
meal expenses and reasonable attorneys’ fees, incurred by you in providing any
cooperation pursuant to this paragraph 20; provided such expenses shall be paid
to you as soon as practicable but in no event later than the end of the calendar
year following the calendar year in which the expenses are incurred, subject in
all cases to your providing appropriate documentation to the Company. The
Company shall also pay you a reasonable per diem amount for your time (other
than for time spent preparing for or providing testimony) which shall be based
upon your Base Salary at the Date of Termination, with such per diem paid to you
in the calendar month following the month in which you provide such assistance.
Any reimbursement or payment under this paragraph 20 shall not affect the amount
of the reimbursement or payment to you in any other taxable year. The right to
payment or reimbursement pursuant to this paragraph 20 shall not be liquidated
or exchanged for any other benefit.     21.   You represent and warrant that you
have the free and unfettered right to enter into this agreement and to perform
your obligations under it and that you know of no agreement between you and any
other person, firm or organization, or any law or regulation, that would be
violated by the performance of your obligations under this agreement. You agree
that you will not use or disclose any confidential or proprietary information of
any prior employer in the course of performing your duties for the Company or
any of its affiliates.     22.   The invalidity or unenforceability of any
particular provision or provisions of this agreement (as determined by an
arbitrator or a court of competent jurisdiction) shall not affect the other
provisions hereof and this agreement shall be construed in all respects as if
such invalid or unenforceable provisions had been omitted.     23.   This
agreement (including its Exhibits) and the documents referred to herein
constitute the full and complete understanding and agreement of the parties
concerning the subject matter hereof and, as of the close of business on May 11,
2009, shall supersede all prior representations, understandings and agreements
with respect thereto (other than any agreements governing any equity awards
outstanding as of May 11, 2009), and cannot be amended, changed, modified in any
respect, without the written consent of the parties, except that the Company
reserves the right in its sole discretion to make changes at any time to the
other documents referenced in this letter agreement. No waiver by either party
of any breach by the other party of any condition or provision contained in this

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 16

      agreement shall be deemed to be a waiver of a similar or dissimilar
condition or provision.     24.   This agreement shall be binding upon and shall
inure to the benefit of successors and assigns of the Company.     25.   This
agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its provisions as to choice of laws. The
respective rights and obligations of the parties hereunder, including without
limitation paragraphs 12 through 16, shall survive any expiration of the Term,
including expiration thereof upon your termination of employment for whatever
reason, to the extent necessary to the intended preservation of such rights and
obligations.     26.   Any notice given to either you or the Company under this
agreement shall be in writing and shall be deemed to have been given upon actual
receipt or refusal to accept receipt, with any such notice duly addressed to you
or the Company, as the case may be, at the address indicated below or to such
other address as such Party may subsequently designate by written notice in
accordance with this paragraph 26: If to the Company: The Warnaco Group, Inc.,
501 Seventh Avenue, New York, New York 10018, Attention: General Counsel; If to
you: at your home address as indicated on the Company’s records.     27.   The
Company may withhold from any amounts payable under this agreement such Federal,
state, local or other taxes as shall be required to be withheld pursuant to any
applicable law or regulation.     28.   The Company hereby agrees during, and
after termination of, your employment to indemnify you and hold you harmless,
both during the Term and thereafter, to the fullest extent permitted by law and
under the certificate of incorporation and by-laws of the Company against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorneys’ fees), losses, amounts paid in
settlement to the extent approved by the Company, and damages resulting from
your good faith performance of your duties as an officer or director of the
Company or any affiliate of the Company. The Company shall reimburse you for
expenses incurred by you in connection with any proceeding hereunder upon your
written request for such reimbursement and your submission of the appropriate
documentation associated with these expenses. Such request shall include an
undertaking by you to repay the amount of such advance or reimbursement if it
shall ultimately be determined that you are not entitled to be indemnified
hereunder against such costs and expenses. The Company shall use commercially
reasonable efforts to obtain and maintain directors’ and officers’ liability
insurance covering you to the same extent as the Company covers its other
officers and directors.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 17

  29.   a. If any amount, entitlement, or benefit paid or payable to you or
provided for your benefit under this agreement and under any other agreement,
plan or program of the Company (such payments, entitlements and benefits
referred to as a “Payment”) is subject to the excise tax imposed under
Section 4999 of the Code or any similar federal or state law (an “Excise Tax”),
then notwithstanding anything contained in this agreement to the contrary, to
the extent that any or all Payments would be subject to the imposition of an
Excise Tax, the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in your retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the Excise Tax), than if you received all of the Payments
(such reduced amount is hereinafter referred to as the “Limited Payment
Amount”). The Company shall reduce or eliminate the Payments, by first reducing
or eliminating those payments or benefits which are payable in cash and then by
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as defined below).       b. All calculations under this
paragraph 29 shall be made by a nationally recognized accounting firm designated
by the Company and reasonably acceptable to you (other than the accounting firm
that is regularly engaged by any party who has effectuated a Change in Control)
(the “Accounting Firm”). The Company shall pay all fees and expenses of such
Accounting Firm. The Accounting Firm shall provide its calculations, together
with detailed supporting documentation, both to the Company and you within 45
days after the Change in Control or the Date of Termination, whichever is later
(or such earlier time as is requested by the Company) and, with respect to the
Limited Payment Amount, shall deliver its opinion to you that you are not
required to report any Excise Tax on your federal income tax return with respect
to the Limited Payment Amount (collectively, the “Determination”). Within 5 days
of your receipt of the Determination, you shall have the right to dispute the
Determination (the “Dispute”). The existence of the Dispute shall not in any way
affect your right to receive the Payments in accordance with the Determination.
If there is no Dispute, the Determination by the Accounting Firm shall be final
binding and conclusive upon the Company and you (except as provided in clause
(c) below).       c. If, after the Payments have been made to you, it is
established that the Payments made to you, or provided for your benefit, exceed
the limitations provided in clause (a) above (an “Excess Payment”) or are less
than such limitations (an “Underpayment”), as the case may be, then the

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 18
provisions of this clause (c) shall apply. If it is established pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, you shall repay the Excess Payment to the Company within
20 days following the determination of such Excess Payment. In the event that it
is determined by (i) the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS, (ii) pursuant to a determination by a
court, or (iii) upon the resolution to your satisfaction of the Dispute, that an
Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to you within 10 days of such determination or resolution together
with interest on such amount at the applicable federal short-term rate, as
defined under Section 1274(d) of the Code and as in effect on the first date
that such amount should have been paid to you under this agreement, from such
date until the date that such Underpayment is made to you.

 



--------------------------------------------------------------------------------



 



Mr. Lawrence Rutkowski
May 11, 2009
Page 19
     IN WITNESS WHEREOF, the Company and you have voluntarily executed this
letter agreement to be effective as of the close of business on May 11, 2009.

         
 
  Very truly yours,    
 
       
 
  THE WARNACO GROUP, INC.    
 
       
 
       
 
  /s/ Joseph Gromek    
 
 
 
   

Agreed to and accepted
/s/ Lawrence
Rutkowski                                                            
Lawrence Rutkowski

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Cause” shall mean:

(i)   willful misconduct by you which is injurious to the Company’s interests;  
(ii)   willful breach of duty by you in the course of your employment, which, if
curable, is not cured within 10 days after your receipt of written notice from
the Company;   (iii)   willful failure by you after having been given written
notice from the Company to perform your duties other than a failure resulting
from your incapacity due to physical or mental illness; or   (iv)   indictment
of you for the commission of a felony, or your engagement in other willful
misconduct which is injurious to the business or reputation of the Company.

“Change in Control” shall mean any of the following:

(i)   any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934) or group of persons acting jointly or in
concert, but excluding a person who owns more than 5% of the outstanding shares
of the Company as of the date of the Commencement Date, becomes a “beneficial
owner” (as such term is used in Rule 13d-3 promulgated under that Act), of 50%
or more of the Voting Stock of the Company;   (ii)   all or substantially all of
the assets of the Company are disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or  
(iii)   approval by the shareholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.

     For purposes of this Change in Control definition, “Voting Stock” shall
mean the capital stock of any class or classes having general voting power, in
the absence of specified contingencies, to elect the directors of the Company.
“Date of Termination” shall mean:

(i)   if your employment is terminated by the Company, the date specified in the
notice by the Company to you that your employment is so terminated;

 



--------------------------------------------------------------------------------



 



(ii)   if you voluntarily resign your employment, 60 days after receipt by the
Company of written notice that you are terminating your employment (provided,
that the Company may accelerate the Date of Termination to an earlier date by
providing you with written notice of such action, or, alternatively, the Company
may place you on paid leave (covering only Base Salary) during such period);  
(iii)   if your employment is terminated by reason of death, the date of death;
or   (iv)   if you resign your employment for Good Reason, 30 days after receipt
by the Company of timely written notice from you in accordance with paragraph 26
of the letter agreement effective as of December 31, 2008 between you and the
Company, unless the Company cures the event or events giving rise to Good Reason
within 30 days after receipt of such written notice.

“Disability” shall mean your inability, due to physical or mental incapacity, to
substantially perform your duties and responsibilities for a period of 120
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to you.
“Good Reason” shall mean the occurrence of any of the following without your
consent:

(i)   a material diminution in your authority, duties or responsibilities as
Chief Financial Officer of the Company;   (ii)   a reduction in your Base Salary
or Target Bonus;   (iii)   a change in reporting structure so that you report to
someone other than the Chief Executive Officer of the Company;   (iv)   the
removal by the Company of you as Chief Financial Officer of the Company;   (v)  
the failure of a successor to all or substantially all of the assets of the
Company to assume the Company’s obligations under the letter agreement either in
writing or as a matter of law; or   (vi)   requiring you to be principally based
at any office or location other than Manhattan or Westchester County, New York,
provided that you will be required to spend time at the Company’s Milford,
Connecticut office where the Company’s finance and accounting departments are
located.

     Anything herein to the contrary notwithstanding, you shall not be entitled
to resign for Good Reason unless you give the Company written notice of the
event constituting “Good Reason” within 60 days of the occurrence of such event
and the Company fails to cure such event within 30 days after receipt of such
notice.

 



--------------------------------------------------------------------------------



 



“Separation From Service” shall mean a termination of your employment in a
manner consistent with Treasury Regulation Section 1.409A-1(h).

 